REISSUE APPLICATION ALLOWANCE

Withdrawn Objection to Amendment
Applicant’s arguments regarding Claim 7 at page 9 and the corresponding amendment serve to obviate this issue.

Withdrawn Claim Rejections - 35 USC § 251
The rejection of Claims 1-9 and 11-18 as being based upon a defective reissue under 35 U.S.C. 251 is hereby withdrawn.
Applicant’s argument at pages 9-11 of the Response filed 1/18/2022 are persuasive.

Withdrawn Original Patent Rejection
            The rejection of Claim 7 under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent is hereby withdrawn based on the amendment to Claim 7.


Withdrawn Claim Rejections - 35 USC § 112
The rejection of Claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn based on the amendment to Claim 7.



Withdrawn Substantial Duplicate Claim Warning
The cancellation of Claim 12 obviates this warning.

Withdrawn Claim Rejections - 35 USC § 102 and 35 USC § 103
The rejections of 
	Claims 1-9 and 11-18 under pre-AIA  35 U.S.C. 102(b) as 	being 	anticipated by US PG PUB 2010/02521590 to Fitzpatrick et 	al., and  

	Claims 1-9 and 11-18 under pre-AIA  35 U.S.C. 102(b) as 	being anticipated by EP 2208957 to Fitzpatrick et al. 

are hereby withdrawn.

Applicant’s arguments regarding the priority claim are correct, thus removing these references from available prior art.

The rejections of Claims 1-9 and 11-18 under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 7,533,483 to Alzamora et al., or in the alternative, under 103(a) as being unpatentable over US 7,533,483 to Alzamora et al. in view of DE654386 to Mauser-Werke are hereby withdrawn.
Applicant’s arguments regarding the Examiner’s interpretation of the statement that the follower’s legs “closely mirror” the internal profile of the housing have been considered and are persuasive.  The only apparent way to verify is by looking at Figure 5, which does not appear to have any groove between reference numerals 512 and 513 inside the magazine housing.  Further, it is agreed that the partition aspect of the 

The rejections of Claims 1-9 and 11-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,589,218 to Teppa in view of US 1,323,063 to Johnson et al., and in the alternative as to Claims 9 and 11-18, in further view of DE 654386 to Mauser-Werke, are hereby withdrawn.
Applicant’s arguments on the combinability of single and multi-stack magazines have been considered and are persuasive.  It is agreed that the Teppa dual-stack magazine is not obviously combinable with the single, overlapping stack magazine of Johnson.

The rejection of Claims 1-9 and 11-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE654386 to Mauser-Werke in view of US 4,589,218 to Teppa and US 1,323,063 to Johnson et al. is hereby withdrawn.
Applicant’s arguments the combinability of single and multi-stack magazines have been considered and are persuasive.  It is agreed that the Mauser-Werke and Teppa dual-stack magazines are not obviously combinable with the single, overlapping stack magazine of Johnson.

Withdrawn Double Patenting Rejections
The rejections of 
Claims 1-7, 9, 11, 12 and 15-18 on the ground of nonstatutory double


Claims 1-9 and 11-18 on the ground of nonstatutory double patenting 	as being unpatentable over claims 1, 5 and 17-21 of U.S. Patent No. 	8,839,543,

Claims 1-9 and 11-18 on the ground of nonstatutory double patenting 	as being unpatentable over claims 1, 2, 6-8, 23, 24, 43, 44 of U.S. 	Patent No. 8,635,796,
 
Claims 1-9 and 11-18 on the ground of nonstatutory double patenting 	as being unpatentable over claims 1-20 of U.S. Patent No. 	8,991,086, and 

Claims 1-9 and 11-18 on the ground of nonstatutory double patenting 	as being unpatentable over claims 1-17 of U.S. Patent No. 9,746,264 

are hereby withdrawn.
The Terminal Disclaimers filed 9/10/2020 have been accepted and entered.

Withdrawn Drawing Objection
The amendment to Claim 7 obviates the drawing objection set forth in the prior Office action.

Withdrawn Specification Objection
The addition of the requisite copending applications serves to obviate the objection.

Allowable Subject Matter
Claims 1-9, 11 and 13-18 are allowed.
Applicant’s arguments regarding the Alzamora et al., Tepper and Mauser-Werke teachings are persuasive.  The prior art of record fails to teach or reasonably suggest an ammunition magazine as claimed including in particular the casing comprising a ridge, centrally located on an interior side of the fore side and a follower residing within the casing, said follower further comprising a follower platform with one to four tines, one of the one to four tines being at a fore position that extends generally perpendicularly from the follower platform, the guide rails contacting the follower to act as a guide for the follower, in combination with the other claimed elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.




/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /BMF/ and /GAS/